Citation Nr: 0115896	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-16 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post operative residuals from a cervical laminectomy.

2.  Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis, L5 on L1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his representative



ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 to June 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision dated in April 1998, the RO increased 
the evaluation for post operative residuals from the 
veteran's cervical laminectomy from 20 percent to 30 percent, 
effective January 29, 1998, and continued a 10 percent 
evaluation for spondylolisthesis.  In a rating decision dated 
in May 1998, the RO continued the 30 percent evaluation for 
the veteran's cervical spine condition, and also continued a 
10 percent evaluation for spondylolisthesis. 

In a rating decision dated in May 1999, the RO assigned a 
temporary evaluation of 100 percent, from April 27, 1999 to 
July 1, 1999, and an evaluation of 30 percent effective July 
2, 1999, based upon the veteran's convalescence from his 
cervical laminectomy.  In a rating decision dated in July 
2000, the RO increased from 10 percent to 20 percent the 
evaluation for spondylolisthesis.  In a rating decision dated 
in September 2000, the RO extended the temporary evaluation 
of 100 percent to August 1, 1999.

In November 1998, the veteran filed a notice of disagreement 
as to the ratings for his cervical spine condition and 
spondylolisthesis.  He perfected his appeal to the Board in 
August 2000 and testified at a personal hearing in March 
2001.  

Although the May 1998 increase for the veteran's cervical 
spine condition and the July 2000 increase for 
spondylolisthesis represented grants of benefits, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
withdrawn his appeal and thus the Board continues to address 
the issues herein.


FINDINGS OF FACT

1.  Post operative residuals from the veteran's cervical 
laminectomy are manifested by severe pain and recurring 
attacks with intermittent relief.  

2.  The veteran's spondylolisthesis is manifested by no more 
than moderate functional impairment with recurring attacks.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for residuals 
from the veteran's cervical laminectomy have been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including § 
4.7 and Diagnostic Code 5293 (2000).

2.  The criteria for a rating in excess of 20 percent for 
spondylolisthesis of L5 on L1 have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Code 5293 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in July 2000 which informed him of the evidence 
necessary to substantiate his claims and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided VA examinations responsive to the rating criteria 
and his private medical records were considered in 
ascertaining his entitlement to his claims.  

During the veteran's March 2001 personal hearing, the Board 
Member asked him if he had any additional documentation that 
would be helpful to his claim.  He answered in the negative.  
The Board Member specifically addressed the possibility of 
evidence that would demonstrate the degree of the veteran's 
impairment.  Thus, the Board finds that VA's duty to provide 
him with notice and assist him with the development of his 
claims has been satisfied, and that the instant claims are 
ready for appellate adjudication. 

Factual Background

The veteran was service-connected for post operative 
residuals from his in-service cervical laminectomy and a 10 
percent rating was assigned, effective in June 1989.  The RO 
increased the evaluation to 20 percent effective in October 
1991.  The evaluation was reduced to 10 percent effective in 
June 1994.  In a decision dated in November 1996, the Board 
restored the 20 percent rating.  Thereafter, the RO assigned 
a 30 percent evaluation.

A magnetic resonance image (MRI) report of the cervical spine 
dated in March 1999 showed:  a small disc protrusion at C3-4; 
a large C4-5 disc extrusion extending superiorly resulting in 
moderate spinal cord compression; post-surgical changes at 
C5-6; and extensive posterior bony ridging on the left 
resulting in spinal cord compression and left neural 
foraminal narrowing.  There were no significant interval 
changes in comparison with the previous study dated in 
January 1998.    

The veteran presented for a VA examination in February 2000 
complaining of almost continuous pain in the neck, left 
shoulder, and left arm as well as intermittent numbness and 
weakness in the left arm.  He was taking analgesics for pain.  
The examiner found no lymphadenopathy or mass of the neck.  
There was no edema but some weakness in the left arm.  The 
diagnoses were status post surgery on C-spine for herniated 
disc and chronic back pain.

The veteran presented for another VA examination in February 
2000 in which the veteran stated that he has neck and back 
pain.  He reported that he can not lift heavy objects, run, 
sit for long periods of time, drive, or look up.  He stated 
that he required medications for his pain.  Examination of 
the back revealed tenderness and no edema.  Flexion was zero 
to 45 degrees with no pain, but the veteran could not extend 
his back.  Left lateral flexion was zero to 30 degrees with 
pain throughout the range of motion.  Right lateral flexion 
was zero to 35 degrees with no pain.  Examination of the neck 
revealed a 3.5-inch non-tender scar on the posterior aspect 
of the neck.  Flexion was zero to 20 degrees with pain and 
inability to extend the neck.  Right rotation was zero to 30 
degrees and left rotation was zero to 30 degrees, with pain 
on both rotations.  Lateral rotation to the left and right 
side was zero to 20 degrees with pain throughout range of 
motion.  On the cervical spine, the examiner found a 
probable, previous anterior fusion of C4-6, while on the 
lumbosacral spine, he found Grade II spondylolisthesis of L5 
on S1 with probable bilateral spondylolysis.  The diagnoses 
were status post anterior fusion C4-6 and spondylolisthesis 
of L5 on S1.      

The veteran presented for a VA examination in December 2000.  
The examiner noted that his neck movements were severely 
restricted in all directions.  There was positive paraspinal 
muscle spasms noted on cervical paravertebral muscles, mostly 
on the left side.  There was positive Spurling signed noted 
on the left cervical paravertebral region.  There was 
positive tenderness in the lumbosacral spine, but its 
movements were painless and full with no spasms in the 
paraspinal muscles.  Straight leg raising test was negative.

Strength of the left upper extremity was 4/5, while the right 
side was 5/5.  Both lower extremities were 5/5.  There was no 
atrophy detected.  Deep tendon reflexes (DTRs) in the right 
biceps were 2+, while the left was 1+.  The right 
brachioradialis reflex was 2+ and the left was 1+.  The right 
triceps was 3+, while the left triceps jerk was 2.5.  Both 
knee jerks were 2+ and symmetrical.  Ankle jerks were 1+ and 
symmetrical.  Plantars were flexor.  The examiner found 
decreased pinprick and light touch on the left hand in C6 
distribution.  There was mildly positive Tinel's sign noted 
on the left wrist and positive tenderness on the left ulnar 
nerve on the left elbow.  The examiner's diagnosis was 
recurrent left cervical radiculopathy (C6 radiculopathy) and 
chronic lumbosacral strain.  

In March 2001, the veteran testified at a personal hearing.  
He stated that he was not receiving treatment for his 
cervical spine condition at that time, but was taking 
medications about three times a day.  He stated that it hurt 
to turn his neck and that he had muscle spasms daily and 
pinched nerves once a month.  He reported that because of his 
condition, he was moved in July 1999 from lifting at his job 
to being a custodian.  He also reported that he was not 
receiving any treatment for his spondylolisthesis at that 
time, but was taking the same medications for his 
spondylolisthesis as he was taking for his cervical spine 
condition.  He reported that his back hurt every day, 
especially if he stayed in one position.  He stated that he 
had extreme pain on motion with occasional numbness in his 
left leg and daily muscle spasms.  He complained of having 
problems with sitting, standing, driving and bending.     

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7 (2000). All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. 
§ 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

Cervical Spine Disability

The veteran is currently in receipt of a 30 percent 
evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 for post operative residuals 
from his cervical laminectomy.  Under Diagnostic Code 5290, 
severe limitation of motion warrants a 30 percent evaluation, 
the maximum available under this diagnostic code. 38 C.F.R. 
Part 4, Diagnostic Code 5290 (2000).  The veteran seeks to be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
covers intervertebral disc syndrome.  This diagnostic code 
applies a 40 percent evaluation for severe symptoms 
characterized by recurring attacks with intermittent relief.  
A 60 evaluation is the maximum evaluation for this diagnostic 
code, requiring evidence of a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

The Court has, however, held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Furthermore, 
consideration of other potentially applicable diagnostic 
codes is required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Here, the Board observes that according to the evidence of 
record, the veteran has objectively confirmed pain and 
tenderness of the neck.  The record further reflects that the 
veteran has expressed complaints of radiating pain down his 
left shoulder, and left arm as well numbness and weakness in 
his left arm.  During the most recent report of orthopedic 
and neurologic examination dated in December 2000, the 
orthopedic examiner found that the veteran's neck movements 
were severely restricted in all directions.  He also found 
positive paraspinal muscle spasms on the cervical 
paravertebral muscles as well as positive Spurling signed on 
the left cervical paravertebral region.  A MRI of the 
cervical spine in March 1999 showed a disc protrusion at C3-4 
and a C4-5 disc extrusion resulting in moderate spinal cord 
compression and extensive posterior bony ridging resulting in 
spinal cord compression and left neural foraminal narrowing.  
The examiner also found sensory defects of decreased pinprick 
and light touch on the left hand in C6 distribution.  

These medical findings indicate that it would be more 
appropriate to rate the veteran's cervical spine condition 
under Diagnostic Code 5293.  The veteran's symptoms appear to 
be severe with recurring attacks and intermittent relief.  
However, an evaluation in excess of 40 percent is not 
warranted.  No professional has described the manifestations 
as pronounced.  The deep tendon reflexes were present in the 
upper extremities and strength was only mildly decreased at 
4/5.  Although there was spasm and radiculopathy was 
diagnosed neither the veteran's testimony nor the objective 
findings establish that there is little intermittent relief.  
In sum, it appears that the veteran has periods of relief and 
that an evaluation in excess of 40 percent is not warranted.

Spondylolisthesis

The veteran is currently in receipt of a 20 percent 
evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 for spondylolisthesis, L5 on 
L1.  This evaluation contemplates the presence of moderate 
limitation of motion or moderate disc syndrome or moderate 
functional impairment.  To receive an increased rating of 40 
percent there must be evidence of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief or 
severe limitation of motion.  Under Diagnostic Code 5295, 
where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.    

The most recent report of orthopedic and neurologic 
examination dated in December 2000, revealed positive 
tenderness in the lumbosacral spine but its movements were 
painless and full with no spasms in the paraspinal muscles.  
The straight leg raising test was negative.  During previous 
examinations in February 2000, flexion was zero to 45 degrees 
with no pain, but the veteran could not extend his back.  
Left lateral flexion was zero to 30 degrees with pain 
throughout the range of motion.  Right lateral flexion was 
zero to 35 degrees with no pain.  These findings indicate a 
moderate disability and are consistent with the current 
rating of 20 percent under Diagnostic Code 5293.  An 
increased rating of 40 percent under Diagnostic Codes 5292, 
5293, or 5295 is not warranted because the condition is not 
severe nor is there evidence of recurring attacks with 
intermittent relief.  Thus, the veteran's request for an 
increased rating for spondylolisthesis is denied.

Regarding the veteran's claims for increased ratings for his 
cervical spine condition and spondylolisthesis, the Board has 
also considered the Court's decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), which held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Disability 
of the musculoskeletal system is the inability to perform 
normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  VA's Office of the General Counsel 
issued a precedent opinion that mandates consideration of the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45 in conjunction with disabilities evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293. See VAOPGCPREC 
36- 97 (1997), 63 Fed. Reg. 31262 (1998)

The preponderance of the competent medical evidence reflects 
consideration of the veteran's complaints of pain, weakness 
and fatigability by medical professionals. The increased 40 
percent evaluation for his cervical spine condition already 
contemplates severe symptomatology under Diagnostic Code 
5293.

In regard to the lumbar spine, the veteran's functional 
impairment is the same as his actual limitation of motion.  
Both the knee and ankle jerks were present and symmetrical.  
There was no atrophy and strength in the lower extremities 
was 5/5.  He had no spasm and motions were full and painless.  
Based on these findings, we conclude that there is no more 
than a moderate functional impairment.  The Board is aware 
that the veteran testified that  he has severe symptoms every 
day and that the symptoms are constant.  The veteran is 
competent to report that he has severe, constant symptoms.  
However, the Board has accorded more probative value to the 
observations of the skilled professionals.  His assertions of 
constant severe pain is unsupported and refuted by the more 
objective examination reports.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, there is no evidence of other sperate 
manifestations not contemplated in the assigned evaluations. 
38 C.F.R. § 4.14 (2000); Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is warranted.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's cervical spine 
condition or his spondylolisthesis result in marked 
interference with his employment or that such requires 
frequent periods of hospitalization.  The record reflects 
that the veteran has sought treatment for complaints of back 
and neck pain.  However, the percentage ratings under the 
Schedule are themselves representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  Specifically, 38 C.F.R. § 4.1 sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."

What the veteran has not shown in this case is that his 
cervical spine condition or his spondylolisthesis, in and of 
itself, results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate. 
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

A 40 percent evaluation for post operative residuals of 
cervical laminectomy is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis, L5 on L1, is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

